 1   Dean Kawamoto (Bar No. 232032)                  John B. Sullivan (Bar No. 96742)
     dkawamoto@kellerrohrback.com                    jbs@severson.com
 2   Derek W. Loeser, admitted pro hac vice          Erik Kemp (Bar No. 246196)
     dloeser@kellerrohrback.com                      ek@severson.com
 3   KELLER ROHRBACK L.L.P.                          Kalama M. Lui-Kwan (Bar No. 242121)
 4   1201 Third Avenue, Suite 3200                   kml@severson.com
     Seattle, WA 98101-3052                          Gregory L. Huber (Bar No. 287865)
 5   Tel.: (206) 623-1900                            glh@severson.com
     Fax: (206) 623-3384                             Megan C. Kelly (Bar No. 251293)
 6                                                   mck@severson.com
     Thomas E. Loeser (Bar No. 202724)               Mary Kate Sullivan (Bar No. 180203)
 7   tomloeser@hbsslaw.com                           mks@severson.com
     HAGENS BERMAN SOBOL SHAPIRO                     SEVERSON & WERSON
 8   L.L.P.                                          A Professional Corporation
 9   1301 Second Ave, Suite 2000                     One Embarcadero Center, Suite 2600
     Seattle, WA 98101                               San Francisco, CA 94111
10   Tel.: (206) 623-7292                            Tel.: (415) 398-3344
     Fax: (206) 623-0594                             Fax: (415) 956-0439
11
     Attorneys for Plaintiffs                        Attorneys for Defendants
12   (Additional counsel listed on signature page)
13                                UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
                                      SACRAMENTO DIVISION
15
16   EUGENIO AND ROSA CONTRERAS,
     WILLIAM PHILLIPS, TERESA BARNEY,
17   KEITH AND TERESA MARCEL, SHERLIE                No. 2:16-cv-00302-MCE-EFB
     CHARLOT, JENNIE MILLER, and EDWIN
18   YAGER, on behalf of themselves and all others   STIPULATED MOTION AND
     similarly situated,                             ORDER SETTING CASE SCHEDULE
19
                                      Plaintiffs,
20                                                   Action Filed:   February 12, 2016
            v.
21                                                   Trial Date:     TBD
     NATIONSTAR MORTGAGE LLC, a Delaware
22   Limited Liability Company; SOLUTIONSTAR,
     LLC (N/K/A XOME HOLDINGS LLC), a
23   Delaware Limited Liability Company; and
     DOES 1 through 1000,
24
                                      Defendants.
25
26
27
28
30   STIPULATION EXTENDING CASE SCHEDULE

31
 1          Plaintiffs Eugenio and Rosa Contreras, William Phillips, Teresa Barney, Keith and Teresa
 2   Marcel, Sherlie Charlot, Jennie Miller, and Edwin Yager, on behalf of themselves and all others
 3
     similarly situated (“Plaintiffs”) and Defendants Nationstar Mortgage LLC and Solutionstar LLC
 4
     (“Nationstar”) (together, the “Parties”) by and through their respective counsel of record, hereby submit
 5
     this Stipulated Motion for entry of an amended case schedule as set forth below.
 6
            On July 19, 2018 the Court entered a stipulation and order setting certain case deadlines,
 7
     including a class certification motion deadline of January 25, 2019. (ECF No. 46). The current relevant
 8
 9   deadlines are set forth in the chart below. Both before and since that time the parties have been actively

10   engaged in discovery. Defendants have served Interrogatories, and Plaintiffs have served Requests for

11   Production, Interrogatories, and two Rule 30(b)(6) deposition notices. The parties had tentatively set
12   Rule 30(b)(6) depositions of corporate witnesses for Defendants on January 9 and 10, 2019 on topics
13   that relate to, among other things, class certification. But on December 19, 2018, the Court granted in
14
     part and denied in part Plaintiffs’ motion to compel production of documents, and ordered the
15
     production of documents concerning the Rule 30(b)(6) notices and class certification. ECF No. 68. The
16
     Court set certain dates for production, ranging from January 9, 2018, to February 6, 2018. See id. These
17
     production dates will not allow Plaintiffs sufficient time to review and utilize the documents for the Rule
18

19   30(b)(6) depositions and, likely, for use in their motion for class certification. Additionally, the parties

20   are still negotiating the scope of the Rule 30(b)(6) notices. Thus, given the timing imposed by the

21   Court’s order on Plaintiffs’ motion to compel, the current class certification deadline, and the parties’

22   ongoing negotiations on the Rule 30(b)(6) depositions, the parties believe that an extension of the case
23   deadlines by three months will help ensure the fair and efficient litigation of this case.
24
            This Stipulation is the second extension of the case schedule and is made with good cause and
25
     without prejudice to, or waiver of, any rights or defenses otherwise available to the Parties in this action.
26
27
28
30   STIPULATION AND ORDER SETTING CASE SCHEDULE - 1

31
 1   The Parties therefore respectfully request the Court grant this Stipulated Motion and extend the case
 2   deadlines as follows.
 3
 4
                              Event                              Original Set          Proposed Joint
 5                                                                Deadlines              Deadlines
 6       Class-Certification Expert Discovery cutoff              01/11/2019              04/11/2019
         Plaintiffs’ deadline to file Motion for Class            01/25/2019              04/25/2019
 7
         Certification
 8       Defendants’ opposition to Plaintiffs’ Motion for         02/22/2019              05/22/2019
         Class Certification
 9
         Plaintiff’s Reply in Support of Motion for Class         03/08/2019              06/07/2019
10       Certification
11       Merits discovery cutoff                                  06/14/2019              09/13/2019
         Disclosure of Expert witnesses and information           07/12/2019              10/11/2019
12       required by Rule 26(a)(2)
13       Rebuttal Expert Reports                                  08/16/2019              11/15/2019
14       Expert Discovery Cutoff                                  09/27/2019              12/27/2019
         Deadline for Parties to file Dispositive Motions         10/25/2019              01/24/2020
15
         Deadline for Parties to file Motions in Limine     Set by Court once trial   Set by Court once
16                                                                date is set          trial date is set
17       Final Pretrial Conference                          Set by Court once trial   Set by Court once
                                                                  date is set          trial date is set
18
         Trial Date                                         Set by Court once trial   Set by Court once
19                                                                date is set          trial date is set

20
21
22
23
24
25
26
27
28
30   STIPULATION AND ORDER SETTING CASE SCHEDULE - 2

31
 1   DATED this 28th day of December, 2018.
 2                                            By /s/ Ian Mensher
                                                  Dean Kawamoto (Bar No. 232032)
 3                                                dkawamoto@kellerrohrback.com
 4                                                Derek W. Loeser, admitted pro hac vice
                                                  dloeser@kellerrohrback.com
 5                                                Gretchen S. Obrist, admitted pro hac vice
                                                  gobrist@kellerrohrback.com
 6                                                Ian Mensher, admitted pro hac vice
                                                  imensher@kellerrohrback.com
 7                                                Rachel Morowitz, pro hac vice pending
                                                  rmorowitz@kellerrohrback.com
 8                                                KELLER ROHRBACK L.L.P.
                                                  1201 Third Ave, Suite 3200
 9
                                                  Seattle, WA 98101
10                                                Tel: (206) 623-1900
                                                  Fax: (206) 623-3384
11
                                                  Thomas E. Loeser (Bar No. 202724)
12                                                toml@hbsslaw.com
                                                  HAGENS BERMAN SOBOL SHAPIRO L.L.P.
13                                                1301 Second Avenue, Suite 2000
                                                  Seattle, WA 98101
14
                                                  Tel: (206) 623-7292
15                                                Fax: (206) 623-0594

16                                                Attorneys for Plaintiffs

17
18

19
20
21
22
23
24
25
26
27
28
30   STIPULATION AND ORDER SETTING CASE SCHEDULE - 3

31
 1                                                   By /s/ Megan C. Kelly________________
                                                         John B. Sullivan (Bar No. 96742)
 2                                                       jbs@severson.com
                                                         Erik Kemp (Bar No. 246196)
 3                                                       ek@severson.com
 4                                                       Kalama M. Lui-Kwan (Bar No. 242121)
                                                         kml@severson.com
 5                                                       Gregory L. Huber (Bar No. 287865)
                                                         glh@severson.com
 6                                                       Megan C. Kelly (Bar No. 251293)
                                                         mck@severson.com
 7                                                       Mary Kate Sullivan (Bar No. 180203)
                                                         mks@severson.com
 8                                                       SEVERSON & WERSON
 9                                                       A Professional Corporation
                                                         One Embarcadero Center, Suite 2600
10                                                       San Francisco, CA 94111
                                                         Tel.: (415) 398-3344
11                                                       Fax: (415) 956-0439
12                                                        Attorneys for Defendants
13
14
                                                       ORDER
15
16          The parties request to modify the scheduling order is GRANTED. All other requirements set

17   forth in the Court’s Supplemental Pretrial Scheduling Order (ECF No. 24) shall remain in effect. The

18   Court emphasizes that the parties are still ordered to file a Joint Notice of Trial Readiness not later than

19   thirty (30) days after receiving this Court’s ruling(s) on the last filed dispositive motion(s). If the parties

20   do not intend to file dispositive motions, the parties are ordered to file a Joint Notice of Trial Readiness

21   not later than thirty (30) days after the close of the designation of supplemental expert witnesses and the

22   notice must include statements of intent to forgo the filing of dispositive motions.

23          IT IS SO ORDERED.

24   Dated: January 2, 2019

25
26
27
28
30   STIPULATION AND ORDER SETTING CASE SCHEDULE - 4

31
